EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of January 1, 2004, by and
between HyperFeed Technologies, Inc. (“Company”), and Paul Pluschkell
(“Employee”).

RECITALS



  1.   The Company believes that Employee possesses unique skills, knowledge,
and experience and has demonstrated such skills, knowledge, and experience in
pursuing the Company’s goals.



  2.   The Company believes it is imperative that it be able to rely upon
Employee’s skills and services for a reasonable time in the future.

AGREEMENT

In consideration of the foregoing, the parties agree and intend to be legally
bound as follows:

(1) Employment and Term:

The Company hereby engages Employee and Employee hereby accepts such engagement
on the terms and conditions set forth herein for a period beginning January 1,
2004 through and including December 31, 2005.

(2) Duties:



  (a)   Employee has been elected by the Board of Directors to the position of
Chief Executive Officer of the Company. Employee shall perform the duties
customarily performed by persons in the position of chief executive officer, and
such other duties as the Board of Directors of the Company shall assign to
Employee from time to time.



  (b)   Employee shall fulfill the duties of the Company’s Chief Executive
Officer as defined by the Company’s By-Laws.



  (c)   Employee shall devote such time and efforts to completing and fulfilling
his duties as is reasonably necessary to maximize the success of the Company’s
business.

(3) Compensation:



  (a)   Base Salary. During the term of this Agreement, as compensation for the
proper and satisfactory performance of all duties to be performed by Employee
hereunder, Company shall pay to Employee a base salary of $300,000 per year,
payable in accordance with the normal payroll practices of the Company, less
required deductions for state and federal income tax withholding, social
security and other required payroll taxes. The base salary shall be adjusted
annually based on the regional CPI applicable to Chicago, Illinois, with the
first adjustment occurring on January 1, 2005.



  (b)   Employee Benefits. Employee shall be entitled to the standard employee
benefit package made available to employees of the Company, subject to the
terms, conditions and restrictions stated in that package and the applicable
benefit plan documents. Notwithstanding the preceding sentence, the termination
payments available under Exhibit A of this Agreement shall be in lieu of any
standard severance benefits payable to Employee under the severance program
available generally to employees of Company. Company shall have the right at any
time to prospectively amend, modify or eliminate employee benefits, which
changes shall become effective immediately.



  (c)   Incentive Award. Employee shall be eligible to receive an annual
incentive award/bonus as specified in the attached Exhibit A, which is
incorporated by reference and made a part of this Agreement.

(4) Termination.



  (a)   If Employee’s employment is terminated by the Company without cause, as
defined in the HyperFeed Employee Handbook, Employee shall be entitled to
receive a lump sum payment of 100% of his current annual base salary.



  (b)   The payment specified in (a) above shall be made after deduction of all
payroll taxes, including state and federal withholding taxes.

(5) Confidential Information:



  (a)   Company Information. Employee agrees at all times during the term of
this Agreement and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the

Company, or to disclose to any person, firm or corporation without written
authorization of the Board of Directors of the Company, any Confidential
Information of the Company. Employee understands that “Confidential Information”
means any Company proprietary information, technical data, trade secrets or
know-how, including, but not limited to, research, product plans, products,
services, customer lists and customers (including, but not limited to, customers
of the Company on whom Employee called or with whom Employee became acquainted
during the term of Employee’s employment), markets, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances or other business
information disclosed to Employee by the Company either directly or indirectly
in writing, orally or by drawings or observation of parts or equipment. Employee
further understands that Confidential Information does not include any of the
foregoing items that has become publicly known and made generally available
through no wrongful act of Employee or of others who were under confidentiality
obligations as to the item or items involved.



  (b)   Third Party Information. Employee recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out Employee’s
work for the Company consistent with the Company’s agreement with such third
party.

(6) Conflicting Employment.

Employee agrees that, during the term of his employment with the Company, he
will devote all of his time and energy to the Company, and will not engage in
any other employment, occupation, consulting or other business activity directly
related to the business in which the Company is now involved or becomes involved
during the term of Employee’s employment, nor will he engage in any other
activities that conflict with his obligations to the Company.

(7) Covenant Not to Compete.

Employee acknowledges that the Company has invested substantial time, effort and
expense in compiling its confidential, trade secret information and in
assembling its present staff of personnel. In order to protect the
confidentiality of the Company’s proprietary trade secret information, Employee
agrees that, during his employment and for 12 months from the day that he cease
being an employee of the Company, he shall not directly or indirectly, without
the prior written consent of the Company, (i) approach, contact, or otherwise
communicate to solicit business from any customer of the Company who he obtained
knowledge of through his employment with the Company; (ii) approach, contact or
otherwise communicate to solicit business from any customer of the Company with
the use or assistance of Confidential Information of the Company; or (iii) use
Confidential Information of the Company to interfere with the business
relationship of the Company or the Company’s subsidiaries with any customers
which are presently existing, or which are existing on the date of termination
of Employee’s employment with the Company, in connection with a competing
business purpose.

(8) Return of Company Documents.

Employee agrees that, at the time of leaving the employ of the Company, he will
deliver to the Company (and will not keep in his possession, recreate or deliver
to anyone else) any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by Employee pursuant to his employment with the
Company or otherwise belonging to the Company, its successors or assigns. In the
event of the termination of Employee’s employment, Employee agrees to sign and
deliver a certification stating he has fully compiled with this provision.

(9) Notification of New Employer.

In the event that Employee ceases to be an employee of the Company, Employee
hereby grants consent to the Company to notify Employee’s new employer of
Employee’s rights and obligations under this Agreement.

(10) Solicitation of Employees.

Employee agrees that for a period of twelve (12) months immediately following
the termination of his employment with the Company, whether with or without
cause, he shall not either directly or indirectly solicit, induce, recruit or
encourage any of the Company’s employees to leave their employment, or take away
such employees, or attempt to solicit, induce, recruit, encourage or take away
employees of the Company, either for himself or for any other person or entity.

(11) Code of Ethics.

Employee agrees to sign and comply with the Code of Ethics attached to this
Agreement as Exhibit B, which is incorporated by reference and made a part of
this Agreement.

(12) Representations by Employee.

Employee agrees to execute any proper oath or verify any proper document
required to carry out the terms of this Agreement. Employee represents that his
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by him in confidence or in
trust prior to his employment by the Company. Employee has not entered into, and
will not enter into, any oral or written agreement in conflict herewith.

(13) Assignment.

This Agreement may not be assigned by either party without the prior written
consent of the other.

(14) Waiver of Breach.

Failure to insist upon strict compliance with any of the terms, promises or
conditions of this Agreement shall not be deemed a waiver of such terms, promise
or condition, nor shall any waiver or relinquishment of any right or power
hereunder at any one or more times be deemed a waiver or relinquishment of such
right or power, unless specifically stated.

(15) Severability.

The invalidity or unenforceability of any provisions hereof shall in no way
affect the validity or enforceability of any other provision.

(16) Modification.

This Agreement cannot be amended, changed, modified, or discharged except by an
agreement in writing signed by both the Company and Employee.

(17) Governing Law.

This Agreement and the performance of this Agreement shall be governed by the
laws of the state of Illinois.

(18) Entire Agreement.

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof, and no representations, inducements, promises or
agreements, oral or written, between the parties, not embodied herein shall have
any force or effect.

(19) Arbitration.

The parties to this Agreement hereby agree that any and all disputes relating to
this Agreement shall be resolved by mandatory, binding arbitration under the
commercial arbitration rules of the American Arbitration Association. The site
for all arbitration hearings shall be San Diego County, California. Each party
shall bear all of his/its own costs related to arbitration matters.

(20) Other Agreements.

Employee represents and warrants to the Company that there is no agreement
between him and any other person, firm or corporation concerning the performance
of services under this Agreement or which in any way might prevent Employee from
performing his obligations under this Agreement.

The undersigned parties have signed this Employment Agreement as of January 1,
2004.

“EMPLOYEE”:

/s/ Paul Pluschkell
Paul Pluschkell

“COMPANY”:

/s/ Ronald Langley, Chairman
HyperFeed Technologies, Inc.

By: Ronald Langley

Title: Chairman

1

EXHIBIT A

BONUS AGREEMENT

This Bonus Agreement is an exhibit to the January 1, 2004 Employment Agreement
entered into by and between HyperFeed Technologies, Inc. (“Company”) and Paul
Pluschkell (“Employee”).

The terms of the Bonus Agreement are as follows:



  (1)   Employee will receive an annual bonus based on the percentage of
increase in the Company’s audited net earnings for a given year over the prior
calendar year before tax and before executive bonus accruals for the Company’s
management.



  (2)   The amount of the bonus will be determined by multiplying said
percentage of increase in net earnings over the prior year (“Net Earnings”) by
100% of Employee’s annual base salary for said given year.

(3) There will be no cap or maximum amount of the bonus payable to Employee.

(4) Any bonus earned by and awarded to Employee shall be paid to Employee as
follows:



  (a)   50% of said bonus shall be paid to Employee promptly after the bonus is
granted, following finalization of the Company’s audited financial statements;
and



  (b)   The remaining 50% of said bonus shall be paid to Employee at the end of
the first quarter of the following year.



  (5)   In the event Net Earnings decrease in a given year when compared to the
prior year, the net earnings used to determine a bonus the following year shall
consist of the highest annual net earnings of the Company in any of the
preceding three (3) years.



  (6)   The Company shall withhold and deduct all payroll taxes, including state
and federal withholding taxes, from bonus payments before payment to Employee.



  (7)   If Employee is terminated by the Company without cause as defined in the
HyperFeed Employee Handbook, the Company shall pay to Employee the pro rata
amount of a bonus earned through the date of termination in accordance with the
calculation in Section (2) above, plus the amount of any unpaid bonus accruals
as outlined in Section (4) (b) above.



  (8)   If Employee is terminated by the Company for cause as defined in the
HyperFeed Employee Handbook, or if Employee voluntarily terminates employment
with the Company, Employee will not be eligible to receive the pro rata amount
of any bonus for the year of such termination, and Employee shall forfeit the
right to receive any unpaid bonus accruals, detailed in Section (4) (b) above,
from prior years.



  (9)   The first calendar year for which this Bonus Agreement is in effect
shall be 2004. This Bonus Agreement will be automatically renewed for one
(1) calendar year, i.e., for 2005.



  (10)   This Bonus Agreement shall be reviewed annually by the Board of
Directors of the Company, and may be modified or terminated on written notice to
the Employee not less than ten (10) days before the end of the calendar year. If
this Bonus Agreement is terminated any outstanding amounts due to Employee shall
be paid to Employee immediately.

2

EXHIBIT B

HYPERFEED TECHNOLOGIES, INC.
CODE OF ETHICS

A. GENERAL ENUNCIATION OF COMPANY POLICY



  1.   HyperFeed Technologies, Inc. (“Company”) has confidence in the loyalty
and integrity of all members of their staffs. Proof of their high ethical
standards has been demonstrated on numerous occasions. With the current emphasis
being given the subject of conflicts of interest, however, the Board of
Directors considers it desirable to re-emphasize the traditional policy of the
Company on this subject and to publish this statement as a guide to all those,
including directors, officers and employees who might, by reason of their
Company duties, find themselves in a position where their personal interest
could conflict with that of the Company and its shareholders. It is vitally
important that both the fact and the appearance of conflicting interests be
avoided.

The purpose of this statement is to indicate certain areas in which our policy
particularly applies, so that conflicts of interests in the future may be
avoided. It also is intended to indicate procedures whereby any possible
conflicting interests which may arise from time to time will be disclosed so
that, if necessary, corrective action may be taken.

Conflicts of interest may be considered to exist in those instances where the
actions or activities of an individual on behalf of the Company also involve
(a) the obtaining of an improper personal gain or advantage; (b) an adverse
effect upon the Company’s interest; or (c) the obtaining by a third party of an
improper gain or advantage.



  2.   The Company’s business is in large part dependent upon mutual trust and
confidence; therefore, the ethical and legal obligation of officers, directors
and employees to act solely for the benefit of the Company cannot be
overemphasized. It must be remembered that it is not sufficient simply to avoid
actual wrongdoing, but also to avoid even the appearance of wrongdoing because
the appearance of wrongdoing can potentially be as damaging to the Company as
actual wrongdoing. It would be impossible to present an exhaustive list of
actions which might be considered as conflicting with, and damaging to, the
Company’s interest. However, it is deemed appropriate to issue this policy
statement reaffirming the Company’s position with regard to possible conflicts
of interest.

It is the policy of the Company that no officer, director, or employee should
use his/her position, or the knowledge gained therein, in such a manner that a
conflict between the Company’s interest and his/her personal interest arises.

We believe it would be well to re-emphasize the basic policies in the general
area of conflict of interest and to provide a procedure for disclosure of any
material interest or affiliation which is in or likely to conflict with official
duties.

It would be beyond the scope of this statement to enumerate all possible
conflicts of interest; viewed in broad terms; however, the following would be
included:

B. PROVISIONS DESCRIBING SPECIFIC SITUATIONS

1. Personal Financial Interest (Investments)



  a.   Officers, directors and employees are required to disclose any outside
commercial interests which might influence their official decisions or actions.
This would include financial interest in an outside enterprise which has
business relations with the Company, if such interest represents a substantial
portion of the net worth of the officer, director or employee, or a substantial
portion of such outside enterprise; investments in a business which might
compete with any of the Company’s interest.



  b.   No individual may, without consent of the Company, hold directly or
indirectly (e.g., by a spouse or dependent relative) a material investment in
any business (i) from which the Company buys or to which it sells stocks, bonds
or other securities or (ii) from which the Company secures goods or services, if
the individual is in a position to act for the Company in the acceptance or
service of such goods and services.



  c.   Each director, officer, and employee shall report to the Company with
respect to any corporation or unincorporated enterprise in which he/she or any
member of his/her immediate family has a material or a substantial interest, and
which has in the past engaged or may in the future engage in transactions with
the Company. He/she shall refrain from knowingly participating in any
transaction of the Company in which he/she or any member of his/her immediate
family has a material interest, and the Company will refrain from entering into
any transaction which any corporation or unincorporated enterprise in which a
director, officer, or employee or any member of his/her family has a substantial
interest.

2. Inside Information



  a.   Each director, officer and employee shall refrain from knowingly buying
or selling, for his/her own account or the account of any member of his/her
family, any security or other interest which the Company may be considering
buying or selling, or has decided to buy or sell, until the Company decision has
been completely executed.

He/she shall also refrain from transmitting any knowledge of such considerations
or decision or any other information which might be prejudicial to the interests
of the Company to any person other than in connection with his/her discharge of
his/her Company responsibilities.



  b.   Confidential Company information received by an officer, director, or
employee in the performance of his/her duties must not be divulged to others nor
used for his/her personal profit.

3. Gratuities (Including Entertainment)



  a.   The Company opposes acceptance by an individual (or by his/her spouse or
dependent relative) of gifts or other favors from parties with whom the Company
has or may have a business relationship. It is recognized that declining a gift
or favor of nominal value or importance which is intended merely as a token of
respect or friendship irrespective of any particular transaction may cause
embarrassment. Therefore, but only under such circumstances, the gift or favor
may be accepted.

Entertainment is, within limits, a normal part of business activity. However,
the giving or receiving of any unusual, excessive or unreasonable entertainment
must be avoided.



  b.   An individual must not place himself/herself under actual or apparent
obligation to anyone by accepting or permitting his/her spouse or a dependent
relative to accept gifts or other favors where it might appear that they were
given for the purpose of improperly influencing the individual in the
performance of his/her Company duties. This does not preclude the acceptance of
items of nominal or minor value and which are of such a nature as to indicate
they are merely tokens of respect or friendship and not related to any
particular transaction.



  c.   Each officer, director, employee and the members of his/her immediate
family should avoid the receipt of payments, gifts, entertainment or other
favors which go beyond common courtesies usually associated with accepted
business practice and thereby might be regarded as placing him/her under some
obligation to a third party dealing or desiring to deal with the Company.

C. DISCLOSURE IN PERIODIC REPORTS; COMPLIANCE WITH APPLICABLE LAWS

The Company recognizes its responsibilities to its shareholders, NASDAQ, the
SEC, and the financial community. The Company’s policy has been and will
continue to be that of full, fair, accurate, timely, and understandable
disclosure in all periodic reports required to be filed by the Company, e.g.,
Forms 10-K, 10-Q and 8-K. The Audit Committee monitors this disclosure on a
supervisory basis, and has emphasized the need for full, fair, accurate, timely,
and understandable disclosure to the Company’s management as well as to the
Company’s outside independent auditors.

Similarly, to fulfill its responsibilities to its shareholders, NASDAQ, the SEC,
and the financial community, the Company’s policy has always been one of full
compliance with applicable governmental rules and regulations, e.g., NASDAQ
listing requirements, SEC rules governing periodic reports, etc. This Code of
Ethics will serve as a restatement of the Company’s intent to comply fully with
all governmental rules and regulations.

D. PROVISIONS PRESCRIBING DISCLOSURE PROCEDURE



  1.   In furtherance of the above and to clarify the position of both the
Company and its directors, officers and employees with respect to present
activities and investments, each individual receiving this statement is directed
to submit to the Chairman all facts and information which may involve a

conflict of interest as described herein. In the case of the Company’s Chairman,
such individuals shall submit to the Company’s Audit Committee all facts and
information which may involve a conflict of interest as described herein. No
adverse implication will attach to any such submission. The information will
serve purely as a basis for evaluation and for discussion with the individual in
cases where a possible conflict of interest may appear to be present.

Each individual shall immediately report to the Chairman new or additional
information on any matter affecting him/her which is covered herein.



  2.   If at any time an officer, director or employee, or a member of his/her
immediate family finds that he/she has, or is considering the assumption of, a
financial interest or outside relationship which might involve a conflict of
interest, or if he/she is in doubt as to the proper application of this Code

3







  •   f Ethics, he/she should immediately make all the facts known to the
Chairman or his/her designee and be guided by the instructions he/she receives.
Except as otherwise directed by those instructions, he/she should refrain from
exercising responsibility in any matter which might reasonably be thought to be
affected by his/her adverse interest.

/s/ Paul Pluschkell

Paul Pluschkell

Date: September 30, 2004

4